 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    CURTIS M. DAVIS,                                  No. 1:18-cv-01569-SKO (HC)
12                       Petitioner,
                                                        FINDINGS AND RECOMMENDATION
13           v.                                         THAT THE COURT DISMISS THE CASE
                                                        FOR FAILURE TO PROSECUTE
14    PEOPLES,
                                                        COURT CLERK TO ASSIGN DISTRICT
15                       Respondent.                    JUDGE
16                                                      (Doc. 1)
17

18
            Petitioner, Curtis M. Davis, is a state prisoner proceeding with a petition for writ of habeas
19

20   corpus pursuant to 28 U.S.C. § 2254. On December 12, 2018, a copy of the Court’s “Order Denying

21   Motion to Appoint Counsel” mailed to Petitioner was returned to the Clerk marked "Undeliverable,

22   RTS-Unable to Forward."
23          Local Rule 183 provides:
24
            A party appearing in propria persona shall keep the Court and opposing parties
25          advised as to his or her current address. If mail directed to a plaintiff in propria
            persona by the Clerk is returned by the U.S. Postal Service, and if such Plaintiff
26          fails to notify the Court and opposing parties within sixty-three (63) days
            thereafter of a current address, the Court may dismiss the action without
27
            prejudice for failure to prosecute.
28
                                                        1
 1            Although more than sixty-three (63) days have elapsed from the date of the return of the
 2   order mailed to Petitioner, Petitioner has neither advised the Court of his current address, nor
 3
     contacted the Court in any other way. The Court has discretion to impose any and all sanctions
 4
     authorized by statute or rule or within the inherent power of the Court, including dismissing the
 5
     motion, based on a petitioner’s failure to comply with a court rule. F.R.Civ.P. 11; Local R. 110.
 6

 7                                    Conclusion and Recommendation

 8            Accordingly, the undersigned RECOMMENDS that as a result of Petitioner’s failure to

 9   prosecute the case, the Court dismiss without prejudice the petition for writ of habeas corpus in the
10
     above-captioned action.
11
              These Findings and Recommendations will be submitted to the United States District Judge
12
     assigned to the case, pursuant to the provisions of 28 U.S.C ' 636(b)(1). Within thirty (30) days
13
     after being served with these Findings and Recommendations, Petitioner may file written objections
14

15   with the Court. The document should be captioned AObjections to Magistrate Judge=s Findings and

16   Recommendations.@ Petitioner is advised that failure to file objections within the specified time
17   may constitute waiver of the right to appeal the District Court's order. Wilkerson v. Wheeler, 772
18
     F.3d 834, 839 ((9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
19
              The Court Clerk is hereby directed to assign a district judge to this action.
20
21

22   IT IS SO ORDERED.

23   Dated:     March 6, 2019                                       /s/   Sheila K. Oberto           .
24                                                        UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                         2
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     3
